Sykes, J.,
delivered the opinion of the court.
The appellee sued the defendant railroad company in the circuit court of Warren county for damages for the burning of a small house belonging to their mother situated near the railroad track, and also for damages for the death of their mother, who was burned up in the house. It is alleged that the house was set on fire by sparks from an engine or locomotive of the defendant railroad company. The fire occurred on November 27, 1912. Judgment was rendered in favor of the plaintiffs for damages for the burning of the house, and also for the death of their mother for the amount of one thousand, eight hundred dollars from which judgment this appeal is prosecuted. At the request of the plaintiffs, the jury were in effect instructed that, if they believed that the fire was caused by cinders or sparks from an engine of the defendant company, then they should return a verdict for the plaintiff both for the burning of the house and for the death of their mother. The testimony in the case shows that the fire originated between one and two o’clock p. m. on November 27, 1912; that it was a cold, damp day. The mother of appellees, who was burned in the house, was a decrepit and helpless old negro woman about seventy-seven years old and was there alone at that time. No one saw sparks from any engine set the house on fire. Evidence was introduced that shortly before and after the accident engines of this company had been seen to throw sparks and had started fires along the right of way near the locus-in quo; that sparks from an engine had once set on fire this same house; that on the day on which’ this fire occurred sparks had been seen falling from engines of the defendant; that between nine thirty and ten o’clock that morning, while one of the appellees was sweeping the porch of the house which later burned, sparks from an engine fell upon the porch. There was testimony that two freight trains and a switch engine of the company *115passed this house a short time before the fire. It was shown that these trains and this switch engine were properly and carefully operated at that time and were equipped with proper sparks arresters.' The exact distance of the house from the railroad track is not shown, hut varies from fifty-nine to three hundred feet. It seems to have been the theory of the lower court that the appellant was liable for all damages which occurred to persons as well as property from fires caused by sparks from its engines, under chapter 151, page 161, Laws of Mississippi of 1912. This chapter reads hs follows :
“An act to make railroad corporations-liable for damages for fires set out, directly or indirectly, by locomotives' in use upon its road, and to give said corporations an insurable interest in the property along the line of its road.
“Bailroads liable for damages resulting from fires caused by locomotives.
“Section 1. Be it enacted by the legislature of the state of Mississippi, at each railroad corporation owning or operating a railroad in this state shall he responsible in damages to every person and corporation whose property may he injured or destroyed by fire communicated directly or indirectly, by locomotive engines in use upon the railroad owned or operated by such railroad corporation, and each such pailroad corporation shall have an insurable interest in the property upon the route of the railroad owned or operated by it find may procure insurance thereon in its own behalf for its protection against such damages.
‘ ‘Sec. 2. That this act shall take effect and be in force from and after its passage.
“Approved March 8, 1912.”
It is an exact copy of a Missouri statute. This Missouri statute was held to he constitutional in the very interesting case of St. Louis & San Francisco R. Co. v. Mathews, 165 U. S. 1, 17 Sup. Ct. 243, 41 L. Ed. 611.
*116We quote from the opinion of Mr. Justice Gkay as follows
'‘The motives which have induced, and the reasons which justify, the legislation now in question, may be summed up thus: Fire, while necessary for many uses of civilized man, is a dangerous, volatile, and destructive element, which often escapes in the form of sparks, capable of being wafted afar through the air, and of destroying any combustible property on which they fall; and which, when it has once gained headway, can hardly be arrested or controlled. Eailroad corporations, in order the better to carry out the public object of their creation, the sure and prompt transportation of passengers and goods, have been authorized by statute to use locomotive engines propelled by steam generated by fires lighted upon those engines. It is within the authority of the legislature to make adequate provision for protecting the property of others against loss or injury by sparks from such engines. The right of the citizen not to have his property burned without compensation is no less to be regarded than the right of the corporation to set it on fire. To require the utmost care and diligence of the railroad corporations in taking precautions against the escape of fire from their engines might not afford sufficient protection to the owners of property in the neighborhood of the railroads. When both parties are equally faultless, the legislature may properly consider it to be just that the duty of insuring private property against loss or injury caused by the use of dangerous instruments should rest upon the railroad company, which employs the instruments and creates the peril for its own profit, rather than upon the owner of the property, who has no control over or interest in those instruments. The very statute now in question, which makes the railroad company liable in damages for property so destroyed, gives it, for its protection against such damages, an insurable interest in the property in danger of destruction and the right to obtain insurance thereon in *117its own belialf; and it may obtain insurance upon all such property generally, without specifying any particular property.”
Before tbe enactment of tbis statute in Mississippi, a railroad company was only liable for fire negligently started by it. Tbe appellant contends that it is not liable for tbe death of the old woman unless tbe testimony shows that tbe fire-was negligently started. It contends that chapter 151, above set out, only relates to damage to property, and not to personal injuries.
It is tbe contention of tbe appellees that, even if tbis be true, tbe testimony in tbis case further shows that these engines were violating section 4043 of tbe Code of 1906, in that they were running over sis miles an hour in an incorporated town. Tbis contention of appellees is based upon certain testimony of tbe master mechanic of the defendant who testified in tbe case. However, tbis testimony does not sustain tbis contention. Tbe master mechanic at tbe time in question did not see tbe two freight trains or tbe switch engine, one of which is compelled to have started the fire, if it was started by an engine of this company. On tbe other band, tbe testimony shows that these three locomotives were being properly and skilfully bandied over that part of tbe defendant’s track. Consequently, tbe appellee cannot invoke any violation of this' statute.
Under- tbe above chapter of tbe Laws of 1912, proof that a fire is started by sparks of a locomotive of a railroad company makes tbe railroad liable for tbe resulting damages to property,- but in no way affects any liability for personal injuries. Personal injuries and suits for death resulting from personal injuries are unaffected in any way by tbis chapter. It was therefore error for tbe plaintiffs in tbe court below to fail to incorporate, in their instructions as to recovery for tbe death of tbe old woman, tbe usual negligence clause. Tbe rule relating to damages caused by fire started by sparks from a locomotive is now different from that relating to per*118sonal injuries. It therefore follows that the instructions given the plaintiffs relating to liability for the death of the old woman were erroneous. A correct instruction on this question was refused the defendant.

jReversed and remanded.